Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 12, 2022

                                    No. 04-21-00104-CV

                              Michael Edward RODRIGUEZ,
                                        Appellant

                                             v.

               Nora Eliza GONZALEZ formerly known as Nora G. Rodriguez,
                                     Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-00908
                        Honorable Norma Gonzales, Judge Presiding


                                      ORDER
        The appellant has filed a motion requesting an extension of time to file a motion for
rehearing. The motion for extension of time is GRANTED. The appellant’s motion for rehearing
is due on or before July 22, 2022.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court